In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00069-CV

PHUONG NGUYEN AND E-2 OPTICS,              §     On Appeal from the 236th District Court
LLC AND SOUTHWEST NETWORKS,
INC., Appellants
                                           §     of Tarrant County (236-298983-18)

V.
                                           §     April 30, 2020

ABLE COMMUNICATIONS, INC.,
Appellee                                   §     Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.       We reverse the trial court’s denial of

Appellants’ motions to dismiss under the TCPA except as to the fraud by

nondisclosure claim against Appellant Phuong Nguyen. We remand this case for the

trial court to render a judgment of dismissal as to all of Appellee ABLe

Communications, Inc.’s claims against Appellants E-2 Optics, LLC and Southwest
Networks, Inc. and all claims against Nguyen except ABLe’s claims for breach of

contract and fraud by nondisclosure and for further proceedings consistent with this

opinion.

      It is further ordered that Appellee ABLe Communications, Inc. shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach